Citation Nr: 9911706	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for chronic 
anxiety state, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Reno, Nevada Regional Office (RO), which granted an increased 
evaluation of 10 percent for the veteran's service-connected 
chronic anxiety state, effective October 1, 1997.  The Board 
notes that the RO subsequently granted an increased 
evaluation of 30 percent, effective 
October 1, 1997.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")  held that on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In his appeal, the veteran contended that he is 
entitled to an evaluation of 50 percent.


FINDING OF FACT

The veteran's service connected chronic anxiety state is 
primarily manifested by depressed mood, nervousness, 
occasional panic attacks, and occasional memory loss, but 
without impaired judgment, impaired abstract thinking, or 
difficulty in accepting complex commands.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
anxiety state have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9413 
(1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992). 

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.   See 38 U.S.C.A. § 5107(a).  The veteran has been 
provided with a November 1997 VA psychiatric examination, 
a personal hearing in August 1998 and a full opportunity to 
present evidence and argument in support of his claim.  The 
Board is satisfied that all facts that are relevant to this 
issue have been properly developed.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321, Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the veteran's 
condition operate to protect veterans against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Factual Background

The veteran's service medical records show that he was 
discharged in June 1944, after being diagnosed with 
psychoneurosis, anxiety state (battle reaction), chronic, 
severe.  In a certificate of disability for discharge dated 
in June 1944, a medical board reported that the veteran 
experienced violent nightmares, emotional instability, and 
marked anxiety and tension.  The medical board further found 
that military hospitalization was not necessary, but that the 
veteran could not be rehabilitated to perform effective 
service. The medical board found that the veteran was 
mentally responsible and could be released into his own care 
and custody without a danger to himself and others. 

In June 1944, the RO in Los Angeles, California granted 
service connection for psychoneurosis, anxiety state, battle 
reaction, evaluated as 50 percent disabling.  In a July 1945 
rating decision, the RO reduced the assigned disability 
evaluation to ten percent, effective September 27, 1945.  The 
RO found that there had been material improvement in the 
veteran's neuropsychiatric condition, based on a VA 
neuropsychiatric examination conducted in February 1945.

A rating decision dated in June 1954 indicates that the 
veteran was self-employed as a contractor and had made a good 
social and economic adjustment, based in part on a VA 
neuropsychiatric examination conducted in May 1954.  The 
veteran reportedly complained of nervousness, headaches, and 
chest pains.

In a rating decision dated in August 1959, the Los Angeles RO 
reduced the assigned rating of 10 percent to 0 percent and 
recharacterized the veteran's disability as conversion 
reaction, manifested by headaches.  The RO cited a July 1959 
VA neuropsychiatrist's report, which stated that the veteran 
was making a satisfactory industrial adjustment.  The 
neuropsychiatrist had further reported that the veteran's 
comprehension and perception were satisfactory, and that his 
judgment and insight were adequate.  The VA neuropsychiatrist 
described the veteran as much less tense, irritable, and 
anxious.

VA hospital records dated in January 1997 show that the 
veteran was admitted after suffering an acute cerebrovascular 
accident.  A VA physician noted that the veteran was seen by 
a neuropsychologist in consultation.  No psychiatric 
diagnosis is of record.

In October 1997, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected disability, 
now characterized as chronic anxiety state.  In a March 1998 
rating decision, the RO increased evaluation for the 
veteran's disability to ten percent.

In a November 1997 VA psychiatric examination, the veteran 
claimed that he had been getting progressively more nervous, 
and that he was told that his cerebrovascular accident was 
probably due to stress.  The veteran reported that he felt 
worse now as compared to when he was discharged from service.  
He complained of depression, and that he had recently lost 
his energy and enthusiasm for life, but denied being 
suicidal.  He complained of being depressed recently, and the 
psychiatrist noted that the veteran's sister, who he was very 
close to, had died three months before.  The veteran 
reportedly denied any sleep impairment.

The November 1997 VA psychiatrist noted that the veteran's 
responses were mostly coherent and relevant.  The 
psychiatrist noted that the veteran had a very good memory 
for both recent and remote events although he claimed to 
forget things occasionally, and that the veteran had a 
tendency to be grandiose.  The psychiatrist stated that the 
veteran's affect and mood were appropriate, that he was alert 
and oriented, and that his insight and judgment were 
adequate.  The psychiatrist diagnosed the veteran with 
anxiety state, chronic, mild to moderate.

In May 1998, the veteran filed a substantive appeal in which 
he contended that he is entitled to a 50 percent evaluation 
due to the amount of his panic attacks, depression, and lack 
of social contacts.  The veteran also contended that he 
experiences short term and long term memory loss.

In August 1998, the veteran was provided a personal hearing.  
During his hearing, the veteran repeatedly testified to 
feeling that he would not be around much longer, and reported 
having nightmares and trouble sleeping.  The veteran claimed 
that during service, one of his assignments in the field was 
to carry piano wire for the purpose of choking people.  He 
indicated that sometimes he would tear his clothes off 
because he felt like he was being choked.

While at his August 1998 hearing, the veteran submitted a 
number of statements.  In these statements, the veteran 
contended that he is always in a state of anxiety and 
nervousness, and that his memory is failing rapidly.  He 
wrote that he is "fighting to exist", and that he only has 
a few years left in his life since next year he will be 80 
years old.  The veteran later contended that due to his 
condition no one would give him employment.  The veteran also 
contended that he is afraid his equilibrium is not too good, 
and he is afraid that if he falls or breaks his hip, he would 
die.  He stated that he does not like to walk too much and he 
gets dizzy when he bends over.

In a September 1998 rating decision, the RO increased the 
evaluation of the veteran's disability to 30 percent, 
effective October 1, 1997.

Applicable Law and Regulations

A 100 percent rating may be assigned for a depressive or 
anxiety disorder for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9413 (1998).

A 70 percent rating may be assigned for a depressive or 
anxiety disorder for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective relationships.  Id.

A 30 percent rating is appropriate for occupational and 
social impairment with occasional decrease in work efficiency 
an intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 10 percent rating is appropriate for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medications.  Id.

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
veteran applies, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board notes that the above regulations concerning the rating 
criteria for mental disorders were revised in November 1996.  
However, in this case, the veteran's claim was submitted in 
November 1997, after the November 7, 1996, effective date of 
the new rating criteria.  Therefore, there is no need to 
address the prior rating criteria.

Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

As set out below, the Board has considered and weighed the 
evidence concerning the veteran's chronic anxiety state and, 
in the opinion of the Board, the preponderance of competent 
and probative evidence with respect to the veteran's service-
connected disability is consistent with no more than a 30 
percent disability rating under the criteria in the VA 
Schedule for Rating Disabilities.

The Board recognizes that in his November 1997 VA psychiatric 
examination, the veteran claimed that he has been getting 
progressively more nervous.  He complained of depression, and 
that he has recently lost his energy and enthusiasm for life.  
Further, in his August 1998 hearing, the veteran repeatedly 
testified to feelings that he would not be around much 
longer.  He also testified to nightmares and trouble 
sleeping, and indicated that sometimes he would tear his 
clothes off because he felt like he was being choked.

However, the Board finds the most probative evidence to be 
the VA psychiatric findings from the November 1997 
examination.  The veteran did not exhibit a flattened affect 
or circumstantial, circumlocutory or stereotyped speech.  The 
psychiatrist found that the veteran's responses to questions 
were coherent and relevant.  The examining psychiatrist did 
not identify any signs of impairment of judgment, but rather 
stated that the veteran was alert and oriented, and that his 
insight and judgment were adequate.  Although the veteran has 
stated that he suffers from memory loss, the VA psychiatrist 
found that he had a very good memory for both recent and 
remote events.  The veteran testified to occasional panic 
attacks, but did not contend that they occurred more than 
once a week.  While the veteran has asserted that he does not 
work because of his service-connected disability, the VA 
psychiatrist gave no indication of any decreased ability to 
perform occupational tasks or reduced reliability and 
productivity.  

In short, the VA psychiatric report is negative for 
symptomatology more closely approximating the rating criteria 
for a 50 percent evaluation.  

Although the veteran has provided evidence of outpatient 
medical treatment, this appears to be for other disorders, 
including diabetes mellitus, hypertension, and follow-up 
treatment for a stroke the veteran suffered in January 1997.  
It does not appear that the veteran is receiving any 
treatment for his service-connected psychiatric disability.  
The veteran, moreover, has provided no additional evidence, 
aside from his own statements, and there does not appear to 
be any other additional pertinent evidence available.

The Board notes that the veteran, in support of his claim, 
has pointed to the June 1944 rating decision which granted an 
evaluation of 50 percent.  However, this evaluation was 
reduced in July 1945 on the basis of then current VA 
neuropsychiatric findings that the veteran's disability had 
improved.  Cf. 38 C.F.R. § 4.129 (1998).  The Board is 
required to take the veteran entire medical history into 
consideration when evaluating the severity of a service-
connected disability.  38 C.F.R. §§ 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, as stated 
above, where an increase in the disability rating is at 
issue, the Board must look to the present level of the 
veteran's disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating psychiatric disabilities, the Board must 
consider all of the evidence of record that bears on social 
and occupational impairment, rather than solely on the level 
of disability at the moment of examination.  38 C.F.R. 
§ 4.126.  In this case, the veteran, who is now 79 years of 
age, evidently worked for many years and is now retired.  He 
experienced a cerebrovascular accident in January 1997,and 
many of his current difficulties appear to be related to 
this.  In that connection, the veteran has pointed to a 
number of symptoms beyond those specified in the rating 
criteria in support his claim.  However, in determining a 
rating for a disability, the Board may only consider those 
factors that are included in the regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's service-connected psychiatric disability does not 
meet the schedular criteria consistent with a 50 percent or 
higher disability rating.  Accordingly, no more than a 30 
percent disability rating is warranted for the veteran's 
chronic anxiety state.


ORDER

Entitlement to an increased disability rating for service-
connected chronic anxiety state is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

